On August 19,1993, the defendant was sentenced to forty (40) years in the Montana State Prison. The defendant is ineligible for parole for the first twenty (20) years of this sentence.
On August 25, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Brad Belke and Patrick Quinn. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no .appeal from a decision of the Sentence Review *61Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 25th day of August, 2000.
DATED this 11th day of September, 2000.
It is the unanimous decision of the Sentence Review Division that this case be remanded to district court to conduct appropriate proceedings to grant the defendant the mandatory credit for time served awaiting sentencing in this matter.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.